PER CURIAM.
AFFIRMED. We find no abuse of discretion by the trial court in authorizing the sale of property by the personal representative. The decedent’s will expressly granted the representative authority to sell. See § 733.613(2), Fla.Stat. (1987). In addition, there is evidence in the record indicating that the representative acted in good faith and that the terms of the sale were reasonable, even in comparison to the offer alleged by the appellant to be higher in price. See Gilden v. Harris, 197 Md. 32, 78 A.2d 167 (1951).
HERSEY, C.J., and ANSTEAD and STONE, JJ., concur.